Citation Nr: 0311223	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of  right inguinal hernia, currently evaluated as 
10 percent disabling.

2.  Entitlement to an effective date earlier than February 
22, 2003, for the grant of a total rating based on 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran testified before a hearing officer at the RO in 
March 1992.  A transcript of the hearing has been associated 
with the claims folder.

When the veteran's case was before the Board in September 
1996, it was remanded for additional development.  It was 
again remanded in May 2000.  In November 2002, the Board 
granted service connection for psychiatric disability as 
secondary to the veteran's hernia disability and remanded the 
issues of an increased rating for postoperative residuals of 
right inguinal hernia and a total rating based on 
unemployability.  The RO subsequently promulgated a rating 
decision granting service connection for psychiatric 
disability with an evaluation of 50 percent, with an 
effective date of February 11, 1992 (the date determined by 
the RO to be the date of receipt of the veteran's claim).  
While the case was in remand status, the RO continued its 
denial of an increased rating for the veteran's hernia 
disability and granted the veteran's claim of entitlement to 
a total rating with an effective date of February 22, 2003.  
The veteran perfected an appeal with regard to the effective 
date of his total rating.  The case was then forwarded to the 
Board for adjudication of the issues as reflected above.



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained.

2.  The veteran's postoperative residuals of right inguinal 
hernia are manifested by chronic pain with no evidence of 
recurrence of the hernia.

3.  The veteran's claim of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities was received on January 9, 1992.

4.  It was initially factually ascertainable that the veteran 
was unemployable due to service-connected disabilities on 
February 11, 1992.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the postoperative residuals of a right inguinal 
hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 4.7, 4.20, 4.116, Diagnostic Code 7338 (2002).

2.  The criteria for an effective date of February 11, 1992, 
for the award of a total rating based on unemployability due 
to service-connected disabilities have been met. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's inguinal hernia disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The record reveals that service connection has been in effect 
for right inguinal hernia since May 1970.  In October 1991 
the RO received VA treatment records indicating that the 
veteran had undergone right inguinal repair with marlex mesh 
in April 1991.  Postoperatively, he was discharged without 
significant complaints.  

In a VA Form 9 received on January 9, 1992, the veteran 
claimed that he was unemployable due to service-connected 
disability.  The veteran perfected an appeal of the RO 
decision denying this claim for a total rating based on 
unemployability.  As noted above, this claim was ultimately 
granted by the RO following the Board's November 2002 remand.

In February 1992, the veteran submitted a claim of 
entitlement to service connection for psychiatric disability.

The veteran testified before a hearing officer at the RO in 
March 1992.  He stated that prior to his most recent surgery, 
he suffered from severe pain that precluded him from working.  
He noted that he had undergone two prior right hernia repair 
surgeries.  He indicated that his physician had placed 
restrictions on his activities.  He maintained that he had 
suffered neurological damage during his most recent surgery.  
The veteran stated that he had not returned to work since 
that time, and indicated that he could not return to his work 
in construction due to pain from his hernia.  He testified 
that he was not taking medication for pain because he was a 
recovering alcoholic and drug addict.  

The veteran was referred by a state agency for a disability 
determination in May 1992.  The examiner concluded that the 
veteran's performance was suggestive of average intellect and 
education and that he was currently experiencing depression 
related to chronic pain.  He pointed out that the veteran's 
chronic pain appeared to have followed the cessation of his 
substance abuse in 1990, and that absent the analgesic side 
effects of alcohol and illicit substances, the veteran's pain 
increased.  The examiner noted that such pain seemed to be 
fueling the veteran's depressive symptoms.  The diagnoses 
were dysthymia secondary to chronic pain and polysubstance 
dependence in remission.

VA outpatient treatment records reflect that the veteran 
presented in September 1992 with chronic right inguinal pain.  
There was no evidence of recurrent hernia.  The provider 
noted probable nerve entrapment and that he would not attempt 
further surgery in light of the veteran's poor inguinal 
anatomy.  A nerve block was suggested.  A November 1992 
surgical consultation report notes the veteran's recurrent 
hernia pain and that pain clinic efforts had been 
unsuccessful.  The veteran reported that his pain increased 
his stress and irritability.  He indicated that he attended 
Alcoholics Anonymous and that he was drug free.

A VA outpatient treatment note from January 1993 shows that 
the veteran complained of recurrent pain in the right 
inguinal area which prevented him from working and produced 
much stress in his marriage.  It was noted that the veteran 
had been seen in the pain clinic and had received a trigger 
point block with little relief.  The veteran expressed 
suicidal thoughts.  The assessment was inguinal nerve damage.  
The veteran was referred to psychology.

A January 1993 VA discharge summary indicates that the 
veteran felt useless and worthless.  He stated that he had 
felt depressed since May 1992, and he complained of 
persistent pain secondary to right hernia repair.  The 
veteran indicated that he had lost interest and enjoyment in 
doing things that he had previously found entertaining.  On 
mental status examination, the veteran's mood and affect were 
depressed.  He endorsed suicidal thoughts and indicated a 
plan of using carbon monoxide gas.  The discharge diagnosis 
was major depressive disorder, recurrent.

In March 1993 the veteran submitted to a psychological 
examination through the Indiana Family & Social Service 
Administration.  The examiner noted that the veteran's 
disability had been identified as severe damage from hernia 
repair.  The veteran's limitations were noted to include 
continuous pain in the groin area which negated his ability 
to perform heavy lifting, and the inability to stand, walk or 
sit for long periods of time without pain.  A battery of 
psychological tests was administered.  The veteran reported 
that he had last worked in 1989.  The veteran identified 
previous work as a carpenter, painter, mechanical worker, 
maintenance supervisor, dishwasher, boiler operator and 
maintenance worker.  The veteran's history of substance abuse 
was noted, and he reported that he attended alcoholics 
anonymous and narcotics anonymous meetings.  The veteran's 
score on intelligence testing placed him at the highest end 
of the average range of intelligence.  A personality profile 
indicated that the veteran was experiencing a significant 
amount of emotional distress.  The examiner concluded that 
the veteran's personality was less than adequately developed 
and marked by clinically significant levels of depression, 
for which the examiner encouraged the veteran to seek 
treatment.  The diagnoses were severe, recurrent major 
depression, alcohol dependence and polysubstance abuse in 
remission, somatization disorder and personality disorder not 
otherwise specified.  He provided a Global Assessment of 
Functioning (GAF) score of 25.

A VA medical examination was conducted in May 1993.  The 
veteran reported that after service he performed factory 
work, then went into construction.  He indicated that he had 
been unemployed for the previous three years due to his 
hernia.  He noted that he was followed by VA psychiatry for a 
mental disorder.  The veteran's present complaint was chronic 
right inguinal pain aggravated by lifting or any form of 
straining.  He indicated that he sometimes took Tylenol, and 
that laying down relieved his pain somewhat.  He reported 
having undergone nerve blocks at the VA pain clinic, without 
substantial relief.  Examination of the veteran's abdomen 
revealed a well-healed, nontender three-inch long scar.  
Neurological examination was negative.  The diagnoses were 
postoperative right inguinal hernia, recurrent and chronic 
pain of the right groin.  The examiner opined that the 
veteran's chronic right groin pain was probably due to nerve 
entrapment caused by the three hernia operations.

A VA psychiatric examination was performed in June 1993.  The 
examiner noted that the veteran had left service on a medical 
discharge due to his hernia.  The veteran reported decades of 
problems with hernia pain, with three hernia repair 
surgeries.  He stated that the pain limited his ability to 
have sex with his wife and prevented him from seeking or 
sustaining employment.  He indicated that his mood was 
sporadic that he suffered from social withdrawal.  He 
endorsed fleeting suicidal and homicidal ideation with no 
plan or attempts.  The examiner remarked on the veteran's 
substance abuse history and noted that the veteran had 
undergone inpatient treatment in 1990 for alcohol dependence.  
The veteran's appearance was remarkable for rather poor 
hygiene.  His affect was somewhat dramatic and he frequently 
complained of severe memory problems prior to answering 
relatively simple questions such as his age.  His thought 
content was remarkable for repeated complaints about inguinal 
hernia pain.  His insight and judgment appeared to be poor.  
The diagnoses were dysthymia, chronic alcohol dependence and 
polysubstance abuse in remission, somatoform pain disorder 
and personality disorder not otherwise specified with 
antisocial and passive aggressive histrionic traits.  

A September 1993 Social Security Administration decision 
awarded the veteran disability insurance benefits due to 
major depression and chronic pain following multiple hernia 
repairs.  It was found that the impairments prevented the 
veteran from performing work at any exertional level on a 
sustained basis.

A May 1996 VA mental health clinic treatment note indicates 
that the veteran had become more irritated at the least 
provocation.  

VA outpatient treatment records show that the veteran was 
treated numerous times at the pain clinic with prescribed 
oral medications and nerve blocks.

The veteran submitted to a VA psychiatric examination in 
April 1998.  The veteran reported that he continued to go to 
the pain clinic, surgery clinic and the mental health clinic 
for his pain disorder, hernia and major depression.  He 
endorsed current symptoms of depression and complained of 
sleep disturbance.  He reported that his energy level was low 
and that his concentration was poor.  He had symptoms of 
anhedonia but denied suicidal ideation.  He reported that he 
had quit using alcohol and drugs eight years previously.  He 
indicated that he was married but had been separated for 
about one year.  On mental status examination, the veteran's 
mood was down and his affect was appropriate.  His thought 
content was focused on his physical illness.  His insight and 
judgment were fair.  The examiner estimated that the 
veteran's degree of psychiatric impairment was mild to 
moderate and suggested that the veteran's medication required 
readjustment.  He recommended training to learn coping 
skills.  The diagnoses were major depression in partial 
remission and dependent personality traits.  The examiner 
assigned a GAF score of 55.

A June 1998 note from a VA examiner states that there was no 
indication from review of the chart that the veteran required 
an evaluation from neurosurgery for chronic pain due to 
hernia surgery.  A September 1998 general examination 
revealed that the veteran had no symptoms at rest and that 
there was no palpable hernia in the right inguinal area.  
There was no reproducible tenderness over the veteran's 
surgical scars.  There was no detectable impairment of the 
surrounding structures.  There was no obvious lesion of the 
peripheral nerves due to scars.  The examiner opined that the 
abnormalities found on examination should not significantly 
affect the veteran's employability.

A March 1999 VA discharge summary shows that on admission the 
veteran was agitated and in very much pain.  He was 
frustrated with his inability to control himself and there 
was some reference to suicidal thoughts.  The veteran was 
medicated and he participated in therapy.  He was noted to be 
improved on discharge.  The discharge diagnoses were 
dysthymic disorder, adjustment disorder secondary to chronic 
pain and personality disorder not otherwise specified.  It 
was noted that the veteran's stress level had been high due 
to his inability to manage his pain.

In April 1999 the veteran was referred for a psychological 
examination by the state disability determination office.  He 
complained of complications related to hernia surgery which 
prevented extensive standing and walking.  He noted that he 
had recently been hospitalized for severe depression.  He 
claimed sobriety from alcohol and other substances for nine 
years.  The diagnoses were recurrent, severe major depressive 
disorder with psychosis, and alcohol and polysubstance 
dependence in remission.  The veteran's GAF score was 45.

A VA psychiatric examination was conducted in January 2001.  
The veteran complained of anhedonia, depressed mood, 
decreased energy level, occasional suicidal ideation, 
feelings of worthlessness and hopelessness, decreased 
appetite and sleep difficulties.  He indicated that he was 
significantly impaired by his symptoms.  He reported that he 
was unable to function occupationally and that he and his 
wife had separated secondary to his chronic pain and 
depressive symptomatology.  The examiner noted that the 
veteran's VA mental health provider had diagnosed the veteran 
with dysthymic disorder and had indicated that such disorder 
was likely to be related to the veteran's chronic pain.  On 
mental status examination the veteran appeared to be in some 
distress due to pain.  He had some psychomotor retardation 
and the examiner noted that moving seemed to cause the 
veteran pain.  The veteran was friendly and polite but his 
mood was described as depressed.  His affect was congruent 
with depression.  The diagnosis was moderate to severe, 
recurrent major depression.  The examiner opined that the 
veteran's major depression was caused or chronically worsened 
by his chronic pain.  He pointed out that chronic pain was a 
risk factor for the development of major depression.  The 
examiner assigned a GAF score of 50.

In November 2002 the Board determined that service connection 
was warranted on a secondary basis for the veteran's 
psychiatric disorder.  The RO subsequently issued a rating 
decision granting service connection for major depression, 
effective February 11, 1992, the date it determined to be the 
date of receipt of the veteran's claim.

A January 2003 VA discharge summary indicates that the 
veteran was hospitalized in an intoxicated state and that he 
tested positive for amphetamine use.  He endorsed depression, 
suicidal thoughts and auditory hallucinations.  The veteran 
indicated that he began drinking again in 2002.  The 
discharge diagnoses were alcohol and polysubstance abuse and 
substance induced mood disorder.  The veteran's GAF score on 
admission was 25 and on discharge it was 65.

A VA psychiatric examination was performed in February 2003.  
The veteran reported development of a severely depressed mood 
secondary to multiple medical problems.  He described chronic 
pain and neurological problems as a result of his hernia 
surgery.  He reported social isolation, sleep disturbance, 
decreased energy and concentration, amotivation and a feeling 
of a dysphoric mood on a daily basis.  He endorsed weekly 
crying spells.  He stated that he had not used alcohol since 
January 2003.  He indicated that he had previously worked in 
the construction industry but had not been able to do so due 
to neurological impairments and chronic pain.  The veteran 
reported that he had been divorced five times.  The diagnoses 
were mood disorder secondary to general medical condition and 
alcohol and polysubstance abuse.  The veteran's GAF was 
assessed as 55.  The examiner opined that it was the 
veteran's physical impairments that seemed to be affecting 
his ability to work.

A VA general medical examination was also conducted in 
February 2003.  The veteran complained of chronic right 
inguinal pain associated with his three prior surgeries.  He 
was noted to ambulate with a cane and stated that he used it 
primarily to brace himself when he experienced an 
exacerbation of pain.  With regard to his history of 
substance abuse, the veteran reported that he had been sober 
since January 2003.  On physical examination several inguinal 
surgical scars were noted.  There was no keloid formation or 
abnormal healing.  The veteran was tender to moderate 
palpation of his right inguinal region.  The impression was 
chronic right inguinal pain, status post three 
herniorraphies.  The examiner noted that the veteran's 
history was consistent with a potential nerve entrapment.  

The veteran also submitted to a VA neurological examination 
in February 2003.  His medical history was reviewed.  The 
veteran reported that nerve blocks had worked transiently and 
that over the past several years he had experienced more pain 
with walking and prolonged positions of any sort.  On 
physical examination there was some give away of the right 
lower extremity due to pain.  The examiner concluded that the 
veteran's functional abilities were primarily limited 
secondary to pain with any sort of activity.  She concluded 
that the likelihood that the veteran could find and retain 
gainful employment was poor.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, correspondence from the RO to the 
veteran, and the Board's September 1996 and May 2000 remands, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claims, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claims.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and records 
of private treatment have been associated with the claims 
folder.  VA treatment records have also been associated with 
the record, as well as records upon which a favorable Social 
Security Administration disability determination was 
promulgated.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate either of the claims.  The Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

III.  Analysis

i.  Increased Rating for Postoperative Residuals of Right 
Inguinal Hernia

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

The veteran's postoperative residuals of right inguinal 
hernia are evaluated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338, which provides that a noncompensable 
rating is assigned where an inguinal hernia is not operated 
but remediable, or where it is small, reducible, or without 
true hernia protrusion.  A 10 percent rating is warranted for 
a recurrent, postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small, recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  

38 C.F.R. § 4.124, Diagnostic Codes 8510 to 8730 (2002) 
pertain to neurologic impairment, providing for the 
evaluation of complete and incomplete paralysis as well as 
neuritis and neuralgia.  38 C.F.R. § 4.124a generally 
provides that the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  It further provides that when the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.

Severe to complete paralysis of the ilioinguinal nerve 
warrants a 10 percent evaluation while mild to moderate 
impairment of this nerve warrants a noncompensable 
evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8530.  
Neuritis and neuralgia of the ilioinguinal nerve are 
evaluated under Diagnostic Codes 8630, 8730, respectively.

On review of the merits of the veteran's claim for increase, 
the evidence establishes that there has been no recurrence of 
the right inguinal hernia since the veteran's most recent 
surgery.  Therefore, a higher rating under Diagnostic Code 
7338 is not warranted.  The Board has also considered the 
veteran's complaints of chronic pain associated with his 
right inguinal hernia, but notes that a higher rating 
pursuant to the criteria regarding neurological disability is 
also not warranted.  In this regard, the Board notes that the 
maximum evaluation for paralysis of the ilioinguinal nerve is 
10 percent. 

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for postoperative 
residuals of right inguinal hernia.

ii.  Earlier Effective Date for the Grant of a Total Rating

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of establishing the presence of one 
disability rated at 60 percent or more, disabilities 
resulting from common etiology will be considered one 
disability.  38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

Although the veteran initially filed a formal claim for a 
total rating based on unemployability in August 1992, an 
informal claim for this benefit was filed on January 9, 1992.  
Therefore, the date of receipt of claim is January 9, 1992.  
See 38 C.F.R. § 3.155 (2002).  

The veteran's currently service-connected disabilities are 
recurrent major depression and the postoperative residuals of 
a right inguinal hernia.  During the period from February 11, 
1992, the effective date of service connection for the 
psychiatric disability, the veteran has met the percentage 
requirements for a total rating based on unemployability.  He 
has experienced chronic pain apparently due to nerve damage 
from the multiple herniorrhaphy.  In addition, he has 
experienced depression, suicidal ideation and other 
psychiatric symptoms.  He has a limited education and 
industrial background, and has not worked since 1989.  In the 
Board's opinion, the service-connected disorders in 
combination have been sufficient to render the veteran 
unemployable from the effective date of service connection 
for the psychiatric disability.  Therefore, the veteran is 
entitled to an effective date of February 11, 1992, for the 
total rating based on unemployability.

During the period prior to February 11, 1992, service 
connection was only in effect for the postoperative residuals 
of a right inguinal hernia.  The disability was assigned a 10 
percent schedular rating.  Therefore, the veteran did not 
meet the percentage requirements for a total rating based on 
unemployability during this period.  

Moreover, although the medical evidence shows that the 
service-connected disability was productive of chronic pain, 
there is little support in the record for the proposition 
that this disability was sufficient by itself to render the 
veteran unemployable.  There has been no recurrence of the 
hernia, the pain involves a limited area, and there is some 
indication in the record that at least some of the veteran's 
pain is related to a somatoform disorder.  In addition, the 
June 1998 VA examiner concluded that the hernia disability 
should not significantly affect the veteran's employability.  
Therefore, in the Board's opinion, the preponderance of the 
evidence establishes that during the period prior to February 
11, 1992, the veteran's service-connected disability was not 
sufficient by itself to preclude him from obtaining or 
retaining any form of substantially gainful employment 
consistent with his education and industrial background. 


ORDER

Entitlement to an increased rating for postoperative 
residuals of  right inguinal hernia is denied.

Entitlement to an effective date of February 11, 1992, for 
the grant of a total rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
criteria governing the payment of monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

